                 Case: 18-5775         Document: 51-1      Filed: 05/06/2019    Page: 1                 (1 of 2)




                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                   100 EAST FIFTH STREET, ROOM 540
      Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
          Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                    Filed: May 06, 2019




   Mr. Robert D. Rose Jr.
   1310 Imperial Court
   Gray, TN 37615

                        Re: Case No. 18-5775/18-5970, Robert Rose, Jr. v. Congressman Phil Roe, et al
                            Originating Case No. : 2:17-cv-00204

   Dear Mr. Rose:

      The Court issued the enclosed Order today in this case.

                                                    Sincerely yours,

                                                    s/Robin L. Johnson
                                                    Case Manager
                                                    Direct Dial No. 513-564-7039

   cc: Mr. Myron Kent Anderson
       Ms. Sarah Edith Clouse
       Ms. Loretta S. Harber
       Mr. John L. Medearis
       Ms. Jimmie C. Miller
       Mr. Kenny L. Saffles
       Mr. Todd Barry Tatelman

   Enclosure




Case 2:17-cv-00204-TRM-MCLC Document 156 Filed 05/06/19 Page 1 of 2 PageID #: 1214
                 Case: 18-5775     Document: 51-2       Filed: 05/06/2019   Page: 1          (2 of 2)



                                       Nos. 18-5775/5970

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

    ROBERT D. ROSE, JR.,                            )
                                                    )                FILED
           Plaintiff-Appellant,                     )            May 06, 2019
                                                    )       DEBORAH S. HUNT, Clerk
    v.                                              )
                                                    )              ORDER
    CONGRESSMAN PHIL ROE; DEAN                      )
    BORSOS, Director; DAVID HECHT, Assistant        )
    Director; JOHN HENDRICKS, Chair                 )
    Psychiatric Dept.; SUZANNE ALLAN,               )
    Emergency Room Doctor; MARK VERNON,             )
    PCP; DR. MATTHEW CAFFREY, Pain                  )
    Management; JAMES CRIDER, PCP & NP              )
    Supervisor; DALE WHITSON, PCP;                  )
    CHRISTIANA CRAFT, Nurse Practitioner;           )
    TERESA ODOM, Registered Nurse; LONNIE           )
    HATTON, Veteran Representative; JERRY           )
    SHELTON, Chief of VAMC Police; RUSSELL          )
    JAMERSON, Assistant Chief of VAMC Police;       )
    EARNEST KING, Sergeant, VAMC Police; 2          )
    UNIDENTIFIED ASSAILANTS, wearing the            )
    uniform of Mountain Home VAMC Police            )
    officers; THOMAS EDWARDS, Chair, Pain           )
    Management Clinic; UNITED STATES                )
    DEPARTMENT OF VETERANS AFFAIRS;                 )
    UNITED STATES OF AMERICA,                       )
                                                    )
           Defendants-Appellees.



         The mandate that issued on May 2, 2019, was inadvertently entered. Therefore, the

   mandate hereby is WITHDRAWN to allow the full rehearing period. Fed. R. App. P. 41(b).

                                            ENTERED PURSUANT TO RULE 45(a)
                                            RULES OF THE SIXTH CIRCUIT



                                            __________________________________
                                            Deborah S. Hunt, Clerk



Case 2:17-cv-00204-TRM-MCLC Document 156 Filed 05/06/19 Page 2 of 2 PageID #: 1215
